Citation Nr: 0607126	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  93-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied the veteran's application to 
reopen a previously denied claim for service connection for a 
low back disability.  By a May 1999 decision, the Board 
similarly denied the veteran's application to reopen the 
previously denied claim.  The veteran appealed this decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  By 
an April 2001 Order, the Court vacated the May 1999 decision 
and remanded the matter to the Board.

By a June 2002 decision, the Board determined that new and 
material evidence had been submitted, and the claim was 
reopened.  The Board, however, also determined that 
additional development was needed as to the underlying claim 
for service connection.  Accordingly, in June 2002, the Board 
undertook additional development of the evidence as to the 
claim pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation 
that was later invalidated.  See Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
In August 2003, the Board remanded the claim for additional 
development.  By a May 2004 decision, the Board denied the 
veteran's claim on the merits.  The veteran appealed that 
decision to the Court.  Pursuant to a Joint Motion to Vacate 
and Remand, the Court, in a January 2005 Order, vacated the 
May 2004 decision and remanded the appeal to the Board.  In 
June 2005, the Board again remanded the claim for additional 
development.  The case is now again before the Board for 
appellate review.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claim has been obtained.

2.  The veteran's current low back disability (degenerative 
disc disease of the lumbosacral spine) is not related to her 
service or any aspect thereof.


CONCLUSION OF LAW

The veteran's current low back disability (degenerative disc 
disease of the lumbosacral spine) was not incurred in or 
aggravated by her active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
order to be eligible for presumptive service connection, 
however, the veteran's active service must have been 
continuous and spanned at least 90 days.  In this case, the 
veteran's period of active service lasted for only 78 days.  
Accordingly, she is not entitled to service connection on a 
presumptive basis. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

A review of the veteran's service medical records reflects 
that upon entrance into service in early May 1968, the 
veteran reported that she had no history of recurrent back 
pain.  On examination, the veteran's spine and 
musculoskeletal system were found to be normal.  On May 26, 
1968, the veteran reported to sick call with complaints of 
low back pain.  She reported a three-week history of pain, 
and chronic episodes of back pain for the last five to six 
months.  The veteran's back pain was found to be unrelated to 
any musculoskeletal or neurological abnormality.  The veteran 
again reported to sick call on July 3, 1968, complaining of 
low back pain.  In describing her symptoms, she stated that 
she had no radiation of pain down the leg, no weakness, or 
tingling, and no increased symptoms with cough or sneeze.  
Examination revealed full range of motion, and no pain on 
straight leg raising.  There was no neurological deficit 
found.  On July 16, 1968, the veteran reported to sick call 
with essentially the same complaints.  X-ray examination 
revealed narrowing of the L5-S1 disc space.  Tylenol, heat, 
and a bed board were prescribed.  On separation examination 
later in July 1968, the veteran reported a history of back 
trouble, particularly strained muscles.  Examination of her 
back, however, revealed no abnormalities.  Because no 
residual disability was found on examination at separation, 
the Board finds that there was no evidence of a chronic 
condition or aggravation of a possibly pre-existing disorder.  
The weight of the evidence therefore demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

The Board notes that the veteran was discharged from service 
due to behavioral problems, including poor performance, 
apathetic attitude, and excessive desire for discharge.  On 
psychiatric examination on July 9, 1968, the veteran was 
found to have no psychiatric diagnosis.  However, she was 
noted to have failed the minimum requirements for basic 
training.  She verbalized a strong desire for discharge, and 
was found to be unable or unwilling to make the necessary 
effort for improvement.  On a July 12, 1968, report of 
recommendation for discharge, she was noted to have completed 
four weeks of training, during which time she was noted to 
have a problem with housekeeping, personal appearance, and 
attitude.  In the third week of training, she was among 
trainees receiving the most demerits.  During counseling 
sessions, the veteran consistently stated that she could do 
the work and felt that basic training would be easy for her.  
It was felt that when the veteran was not chosen to be a 
leader, she began to cause friction in the platoon by 
encouraging griping, gossiping, and disobeying the appointed 
leaders.  She was deemed to have been the instigator in 
several racial disputes.  When she found that she had been 
found to be at blame, she began to express desire for a 
discharge.  It was at this time that she was found to show a 
complete lack of effort, as indicated by her third and fourth 
week demerits.  In finding her fit for discharge, it was 
noted that her behavior was not due to any incapacity to 
become a satisfactory member within the meaning of unfitness.  
In a July 12, 1968, statement, the veteran acknowledged that 
she was being discharged for reasons of apathy.  
Significantly, the Board notes that physical disability, 
including recurrent back pain, was not found to be a reason 
for discharge.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of her 
back disability.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of record regarding back pain is a 
VA hospital discharge summary dated from November to December 
1968.  This report reflects that the veteran complained of 
transverse low lumbosacral pain with radiation to the left 
buttocks and down the left thigh to the popliteal space.  She 
reported aggravation of discomfort on coughing.  The 
diagnoses included degenerative disc disease of the 
lumbosacral spine with left sciatic radiation.  The report 
does not relate the veteran's back pain with her period of 
active service.

The next record of treatment for back problems is dated in 
February 1995.  At that time, the veteran reported a two to 
three year history of diffuse joint pain, particularly in her 
hands, right arm and shoulder, her back, and her left foot.  
The assessment was rule out rheumatoid arthritis.  VA 
treatment records dated in 1997 show diagnoses of rheumatoid 
arthritis.  VA treatment records dated from February 1995 to 
July 2005 show regular treatment for back pain.  Various 
treatment records dated throughout this period note that the 
veteran's back pain began in service.  However, these 
notations appear to have been based upon a history provided 
by the veteran, and are thus not considered to be probative.  
See Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458, 460 (1993) (Transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber is a medical professional).  

In support of her claim, the veteran submitted an April 2002 
letter from VA doctor Juan Hughes, M.D., which stated that 
the veteran was currently under his treatment for 
degenerative disc disease of the lumbosacral spine.  The 
veteran reported to him that she sustained an injury to her 
back during service, when she was lifting a barrel full of 
trash, for which she was prescribed a back brace.  Dr. Hughes 
stated, "It is my medical opinion that any such type of 
previous injury may result in future discomfort to the 
previously injured site, and in turn lead to the possible 
occurrence of degenerative disc disease as it is found in 
[the veteran]."  The Board notes that the veteran's service 
medical records do not reflect that she was prescribed use of 
a back brace.  However, the November to December summary of 
hospital discharge does indicate that the veteran was then 
prescribed use of a back brace.  Thus, it appears that the 
veteran merely reported to Dr. Hughes that she had worn a 
back brace for previous injury.  In an August 2005 letter, 
Dr. Hughes stated that the veteran has a long history of 
osteoarthritis and chronic back pain, apparently ever since a 
back injury she suffered in service in 1968.  This injury has 
led to chronic ailments and osteoarthritic changes which are 
now affecting her cervical, thoracic, and lumbosacral spine.  
This chronic pain is progressive, and with time, her 
osteoarthritic changes will most likely worsen.  The Board 
notes that in neither of these letters does Dr. Hughes 
specifically relate the veteran's current back condition to 
service.  Rather, he reported what the veteran had related to 
him.  Therefore, the letters are of little probative value.

The veteran underwent VA examination of her spine in November 
2002 and in July 2005.  Prior to the November 2002 
examination, the veteran's claims folder was thoroughly 
reviewed.  The veteran reported that she injured her back 
during basic training while lifting heavy items.  She 
reported that despite treatment, her condition did not 
improve.  The examiner noted that the veteran's record 
reflected that she was discharged due to behavioral problems.  
The record also reflected that the veteran later attempted to 
have her grounds for discharged changed to reflect medical 
disability, but her request was not approved.  The diagnosis 
was degenerative joint disease, multiple sites, including the 
low back.  The examiner opined that, after a review of the 
evidence of record, the veteran's degenerative disc disease 
of the lumbosacral spine could not be medically linked or 
attributed to her brief period of military service.  Based 
upon the presence of degenerative arthritis in multiple 
sites, including the spine, knees, shoulders, and hips, which 
was appropriate for her age, the examiner felt that her back 
pain was most likely related to age.

On examination in August 2005, the examiner thoroughly 
reviewed the veteran's record.  Physical examination resulted 
in a diagnosis of degenerative disc disease of the 
lumbosacral spine.  In addressing whether the veteran's 
current back disability was as likely as not etiologically 
related to her period of active service, the examiner stated 
that she could not so state without resorting to mere 
speculation.

In August 1995, the veteran was granted disability benefits 
by the Social Security Administration, primarily due to her 
arthritic conditions, including degenerative disc disease of 
the lumbosacral spine.  Neither the decision granting 
benefits, nor the records upon which the decision was based, 
however, relate the veteran's current back disability to her 
service.  Some of the records note that the veteran's back 
pain began in 1968.  However, these notations appear to have 
been based upon a history provided by the veteran, and are 
thus not considered to be probative.  See Swann, supra; 
Reonal, supra.

While the record shows that the veteran received treatment 
for her spine shortly after her discharge from service, and 
that she was diagnosed with arthritis at that time, the 
veteran in this case had less than 90 days active service and 
service connection on a presumptive basis is therefore not 
warranted.  See, 38 C.F.R. § 3.309.  Following treatment in 
late 1968, the veteran did not receive treatment for her back 
for approximately 27 years.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's low back 
disability.  On VA examination in November 2002, the examiner 
found that given the veteran's multiple sites of 
osteoarthritis change, the lumbosacral spine complaints could 
not be medically linked or attributed to her brief period of 
service.  The Board finds this opinion to be probative 
because the VA examiner conducted a thorough review of the 
both the veteran and her claims folder, and provided an 
adequate rational for the opinion.  This opinion weighs 
heavily against the veteran's claim.  On VA examination in 
August 2005, sought after the parties agreed before the Court 
that an additional examination was needed, the VA examiner 
stated that she could not, without resorting to mere 
speculation, opine as to whether the veteran's back 
disability was etiologically related to service.  This 
opinion does not support the veteran's claim.  The opinion 
from Dr. Hughes is speculative and merely states that there 
"may" be a relationship between the veteran's current back 
disability and her service.  The November 2002 VA opinion, on 
the other hand, is clear on its face and finds that there is 
no relationship.

Therefore, in light of a speculative opinion, an opinion 
which refuses to speculate, and an opinion finding no 
relationship, the Board finds that the evidence does not show 
that it is as likely as not that any current low back 
disorder is related to the veteran's service, or her 
inservice complaints of and treatment for low back problems.

In recent statements in support of her claim, in testimony 
before the RO, and in reporting history to examiners, the 
veteran has attributed her current back disability to 
service; however, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what she experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The veteran has also submitted lay statements in support of 
her claim.  Although lay evidence is acceptable to prove 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu, supra. 

The weight of the medical evidence demonstrates that any back 
problems during service were acute and transitory and 
resolved without residual disability.  Additionally, there is 
no evidence of service aggravation of any possibly pre-
existing back disability.  The Board concludes that the 
current back disability was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in April and June 
2005; a rating decision in April 1996; a statement of the 
case in September 1997; and supplemental statements of the 
case in April 1998, October 1998, October 2003, and November 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


